Citation Nr: 1445575	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a broken right leg.

4.  Entitlement to service connection for a low back disorder, including as another secondary residual of the broken right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

There is an outstanding hearing request, so rather than immediately deciding these claims the Board is remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

In his January 2011 Substantive Appeal to the Board (on VA Form 9), the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board.  This type of hearing is more commonly known as a Travel Board hearing.  He clarified on that same document that he actually wanted a videoconference hearing, instead.  In May 2014 he was provided a letter indicating his videoconference hearing was scheduled to take place on June 11, 2014.  But in a May 2014 signed statement, in response, he indicated that he wanted to cancel the videoconference hearing that had been scheduled and, instead, be scheduled for a Travel Board hearing.  And as the RO schedules this type of hearing, not the Board, these claims are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in lieu of a videoconference hearing.  Send him a letter notifying him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his claims file.  If he again changes his mind and elects not to have a hearing, including this specific type of hearing, then also document that in his claims file, as well as any failure to report for his hearing on the date it is rescheduled to occur on.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



